SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant ☑ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☑ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to § 240.14a-12 Dextera SurgicalInc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box) ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1. Title of each class of securities to which transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 6. Amount Previously Paid: 7. Form, Schedule or Registration Statement No.: 8. Filing Party: 9. Date Filed: DEXTERA SURGICAL INC. 900 Saginaw Drive Redwood City, California 94063 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held On November 22 , 20 1 6 Dear Stockholder: You are cordially invited to attend the upcoming Annual Meeting of Stockholders of Dextera Surgical Inc., a Delaware corporation (“Dextera”). The meeting will be held on Wednesday, November 22, 2016, at 11:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063, for the following purposes: 1. To elect our six nominees for director to serve until the next annual meeting and until their successors are duly elected and qualified. 2. To approve, on an advisory basis, the compensation of Dextera ’s named executive officers, as disclosed in this proxy statement. 3. To ratify the selection by the Audit Committee of the Board of Directors of BDO USA, LLP as the independent registered public accounting firm of Dextera for its fiscal year ending June 30, 2017. 4. To approve the Dextera Surgical Inc. 2016 Equity Incentive Plan, as amended. 5. To approve the Dextera Surgical Inc. 2016 Employee Stock Purchase Plan. 6. To conduct any other business properly brought before the meeting. These items of business are more fully described in the Proxy Statement accompanying this Notice. The record date for the Annual Meeting is September 28, . Only stockholders of record at the close of business on that date may vote at the meeting or any adjournment thereof. Important Notice Regarding the Availability of Proxy Materials for the Stockholders ’ Meeting to Be Held on November 22, 2016, at 11:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063. The proxy statement and annual report to stockholders are available at www.envisionreports.com/D XTR . By Order of the Board of Directors /s/ Robert Y. Newell Robert Y. Newell Secretary Redwood City, California October 17, 2016 You are cordially invited to attend the meeting in person. Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy, or vote over the telephone or the internet as instructed in these materials, as promptly as possible in order to ensure your representation at the meeting. A return envelope (which is postage prepaid if mailed in the United States) has been provided for your convenience. Even if you have voted by proxy, you may still vote in person if you attend the meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder. DEXTERA SURGICAL INC. 900 Saginaw Drive Redwood City, California 94063 PROXY STATEMENT FOR THE DEXTERA SURGICAL INC. ANNUAL MEETING OF STOCKHOLDERS November 22 , 20 1 6 QUESTIONS AND ANSWERS ABOUT THESE PROXY MATERIALS AND VOTING Why am I receiving these materials? We have sent you these proxy materials because the Board of Directors of Dextera Surgical Inc., or the “Board,” is soliciting your proxy to vote at the upcoming Annual Meeting of Stockholders, which we refer to in this proxy statement as the “Annual Meeting,” including at any adjournments or postponements of the meeting. You are invited to attend the Annual Meeting to vote on the proposals described in this proxy statement. However, you do not need to attend the Annual Meeting to vote your shares. Instead, you may simply complete, sign and return the enclosed proxy card, or follow the instructions below to submit your proxy over the telephone or through the internet. We intend to mail these proxy materials on or about October 25, 2016, to all stockholders of record entitled to vote at the Annual Meeting. How do I attend the Annual Meeting? The Annual Meeting will be held on Tuesday, November 22, 2016, at 11:30 a.m. local time at 900 Saginaw Drive, Redwood City, California 94063. Directions to the Annual Meeting may be found at www.dexterasurgical.com by clicking on “Contact Us.” Information on how to vote in person at the Annual Meeting is discussed below. Who can vote at the Annual Meeting? Only holders of record of our common stock at the close of business on September 28, 2016, will be entitled to vote at the Annual Meeting. On this record date, there were 8,927,830 shares of common stock outstanding and entitled to vote. We also have outstanding shares of our Series A Convertible Preferred Stock; however, the Series A Convertible Preferred Stock is not entitled to vote on the matters to be voted on at the Annual Meeting. When we refer to “shares” and “stockholders” in this proxy statement, we mean shares of our common stock and holders of our common stock, respectively, unless the context otherwise requires. Stockholder of Record: Shares Registered in Your Name If on September 28, 2016, your shares were registered directly in your name with Dextera’s transfer agent, Computershare Investor Services, then you are a stockholder of record. As a stockholder of record, you may vote in person at the meeting or vote by proxy. Whether or not you plan to attend the meeting, we urge you to fill out and return the enclosed proxy card or vote by proxy over the telephone or on the internet as instructed below to ensure your vote is counted. Beneficial Owner: Shares Registered in the Name of a Broker or Bank If on September 28, 2016, your shares were held, not in your name, but rather in an account at a brokerage firm, bank, dealer or other similar organization, then you are the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by that organization. The organization holding your account is considered to be the stockholder of record for purposes of voting at the Annual Meeting. As a beneficial owner, you have the right to direct your broker or other agent regarding how to vote the shares in your account. You are also invited to attend the Annual Meeting. However, since you are not the stockholder of record, you may not vote your shares in person at the meeting unless you request and obtain a valid proxy from your broker or other agent. 1 What am I voting on? There are five matters scheduled for a vote: ● Election of six directors; ● Advisory approval of the compensation of Dextera’s named executive officers, as disclosed in this proxy statement; ● Ratification of selection by the Audit Committee of the Board of BDO USA, LLP, as independent registered public accounting firm of Dextera for its fiscal year ending June 30, 2017; ● Approval of the Dextera Surgical Inc. 2016 Equity Incentive Plan, as amended; and ● Approval of the Dextera Surgical Inc. 2016 Employee Stock Purchase Plan. What if another matter is properly brought before the Annual Meeting? The Board knows of no other matters that will be presented for consideration at the Annual Meeting. If any other matters are properly brought before the meeting, it is the intention of the persons named in the accompanying proxy to vote on those matters in accordance with their best judgment. How do I vote? You may either vote “For” all the nominees to the Board or you may “Withhold” your vote for any nominee you specify. For each of the other matters to be voted on, you may vote “For” or “Against” or abstain from voting. The procedures for voting are fairly simple: Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record, you may vote in person at the Annual Meeting, vote by proxy using the enclosed proxy card, vote by proxy over the telephone or vote by proxy through the internet. Whether or not you plan to attend the meeting, we urge you to vote by submitting your proxy card to ensure your vote is counted. You may still attend the meeting and vote in person even if you have already voted by proxy. ● To vote in person, come to the Annual Meeting and we will give you a ballot when you arrive. ● To vote using the proxy card, simply complete, sign and date the enclosed proxy card and return it promptly in the envelope provided. If you return your signed proxy card to us before the Annual Meeting, we will vote your shares as you direct. ● To vote over the telephone, dial toll-free 1-800-652-8683 using a touch-tone phone and follow the recorded instructions. You will be asked to provide the company number and control number from the enclosed proxy card. Your vote must be received by 11:00 p.m. Central T ime on November 21 , 2016, to be counted. ● To vote through the internet, go to www.envisionreports.com/DXTR to complete an electronic proxy card. You will be asked to provide the company number and control number from the enclosed proxy card. Your vote must be received by 11:00 p.m. Central T ime on November 21 , 2016, to be counted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank, or other agent, you should have received a proxy card and voting instructions with these proxy materials from that organization rather than from Dextera. Simply complete and mail the proxy card to ensure that your vote is counted. Alternatively, if permitted by your broker or bank, you may vote by telephone or over the internet as instructed by your broker or bank. To vote in person at the Annual Meeting, you must obtain a valid proxy from your broker, bank or other agent. Follow the instructions from your broker or bank included with these proxy materials, or contact your broker or bank to request a proxy form. 2 Internet and telephonic proxy voting allows you to vote your shares online or by telephone, with procedures designed to ensure the authenticity and correctness of your proxy vote instructions. However, please be aware that you must bear any costs associated with your internet or telephonic access, such as usage charges from internet access providers and telephone companies. How many votes do I have? On each matter to be voted upon, you have one vote for each share of common stock you own as of September 28, 2016. What happens if I do not vote? Stockholder of Record: Shares Registered in Your Name If you are a stockholder of record and do not vote by completing your proxy card or vote by telephone, through the internet or in person at the Annual Meeting, your shares will not be voted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If you are a beneficial owner and do not instruct your broker, bank or other agent how to vote your shares, the question of whether your broker or nominee will still be able to vote your shares depends on whether the New York Stock Exchange (“NYSE”) deems the particular proposal to be a “routine” matter. Brokers and nominees can use their discretion to vote “uninstructed” shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters. Under the rules and interpretations of the NYSE, “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of directors (even if not contested), executive compensation (including any advisory stockholder votes on executive compensation and on the frequency of stockholder votes on executive compensation), and certain corporate governance proposals, even if management-supported. Accordingly, we believe your broker or nominee may not vote your shares on Proposals 1, 2, 5 or 5 without your instructions, but may vote your shares on Proposal 3. What if I return a proxy card but do not make specific choices? Stockholders of Record: Shares Registered in Your Name If you are a stockholder of record and you do not specify your vote on each proposal individually when voting on the Internet or over the telephone, or if you sign and return a proxy card without giving specific voting instructions, then your shares will be voted “FOR ALL” six of Dextera’s nominees named herein to the Board (Proposal 1); “FOR” the advisory approval of the compensation of Dextera’s named executive officers, as disclosed in this proxy statement (Proposal 2); “FOR” the ratification of selection by the Audit Committee of the Board of BDO USA, LLP, as independent registered public accounting firm of Dextera for its fiscal year ending June 30, 2017 (Proposal 3); “FOR” the a pproval of Dextera’s 2016 Equity Incentive Plan, as amended, or the “2016 Plan” (Proposal 4); and “FOR” the a pproval of Dextera’s 2016 Employee Stock Purchase Plan, or the “2016 ESPP” (Proposal 5). If any other matter is properly presented at the Annual Meeting, your proxyholder (one of the individuals named on your proxy card) will vote your shares using his best judgment. Beneficial Owner: Shares Registered in the Name of a Broker or Bank If you are a beneficial owner of shares registered in the name of your broker, bank or other nominee, and you do not provide the broker or other nominee that holds your shares with voting instructions, the broker or other nominee will determine if it has the discretionary authority to vote on the particular matter. See “ What are ‘ broker non-votes ’ ? ” below. We encourage you to provide voting instructions to the organization that holds your shares to ensure that your vote is counted on all five proposals. 3 Who is paying for this proxy solicitation? We will pay for the entire cost of soliciting proxies. In addition to these mailed proxy materials, our directors and employees may also solicit proxies in person, by telephone or by other means of communication. Directors and employees will not be paid any additional compensation for soliciting proxies. We may also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners. What does it mean if I receive more than one proxy card? If you receive more than one proxy card, your shares may be registered in more than one name or in different accounts. Please follow the voting instructions on the proxy card in the proxy materials to ensure that all of your shares are voted. Can I change my vote after submitting my proxy? Stockholder of Record: Shares Registered in Your Name Yes. You can revoke your proxy at any time before the final vote at the meeting. If you are the record holder of your shares, you may revoke your proxy in any one of the following ways: ► You may submit another properly completed proxy card with a later date. ► You may grant a subsequent proxy by telephone or through the internet. ► You may send a timely written notice that you are revoking your proxy to Dextera’s Secretary at 900 Saginaw Drive, Redwood City, California 94063. ► You may attend the Annual Meeting and vote in person. Simply attending the meeting will not, by itself, revoke your proxy. Your most current proxy card or telephone or internet proxy is the one that is counted. Beneficial Owner: Shares Registered in the Name of Broker or Bank If your shares are held by your broker or bank as a nominee or agent, you should follow the instructions provided by your broker or bank. What are “ broker non-votes ” ? Broker non-votes occur when a beneficial owner of shares held in “street name” does not give instructions to the broker or nominee holding the shares as to how to vote on matters deemed “non-routine.” Generally, if shares are held in street name, the beneficial owner of the shares is entitled to give voting instructions to the broker or nominee holding the shares. If the beneficial owner does not provide voting instructions, the broker or nominee can still vote the shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters. Under the rules and interpretations of the New York Stock Exchange, or NYSE, “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of directors and executive compensation, including the advisory stockholder votes on executive compensation. Accordingly, the broker or nominee may not vote your shares with respect to the election of directors (Proposal 1), the stockholder advisory vote on executive compensation (Proposal 2), approval of the 2016 Plan (Proposal 4) or approval of the 2016 ESPP (Proposal 5) if you have not provided instructions, but may vote your shares on the ratification of independent registered public accounting firm (Proposal 3). We strongly encourage you to submit your proxy and exercise your right to vote as a stockholder. 4 How are votes counted? Votes will be counted by the inspector of election appointed for the meeting, who will separately count: for the proposal to elect directors, votes “For,” “Withhold” and broker non-votes; and, with respect to other proposals, votes “For” and “Against,” abstentions and, if applicable, broker non-votes. Abstentions will be counted towards the vote total for each of Proposals 2, 3, 4 and 5, and will have the same effect as “Against” votes. Broker non-votes have no effect and will not be counted towards the vote total for any proposal. How many votes are needed to approve each proposal? The following table summarizes the minimum vote needed to approve each proposal and the effect of abstentions and broker non-votes. Proposal Number Proposal Description Vote Required for Approval Effect of Abstentions Effect of Broker Non-Votes 1 Election of Directors The six nominees receiving the most “For” votes will be elected Withheld votes will have no effect None 2 Advisory approval of the compensation of Dextera’s named executive officers “For” votes from the holders of a majority of shares cast (including abstentions) Against None 3 Ratification of the selection of BDO USA, LLP as Dextera’s independent registered public accounting firm for its fiscal year ending June 30, 2017 “For” votes from the holders of a majority of shares cast (including abstentions) Against None 4 Approval of the 2016 Plan “For” votes from the holders of a majority of shares cast (including abstentions) Against None 5 Approval of the 2016 ESPP “For” votes from the holders of a majority of shares cast (including abstentions) Against None What is the quorum requirement? A quorum of stockholders is necessary to hold a valid meeting. A quorum will be present if stockholders holding at least a majority of the outstanding shares entitled to vote are present at the meeting in person or represented by proxy. On the record date, there were 8,927,830 shares outstanding and entitled to vote. Thus, the holders of 4,463,916 shares must be present in person or represented by proxy at the meeting to have a quorum. Your shares will be counted towards the quorum only if you submit a valid proxy (or one is submitted on your behalf by your broker, bank or other nominee) or if you vote in person at the meeting. Abstentions and broker non-votes will be counted towards the quorum requirement. If there is no quorum, the chairman of the meeting or the holders of a majority of shares present at the meeting in person or represented by proxy may adjourn the meeting to another date. How can I find out the results of the voting at the Annual Meeting? Preliminary voting results will be announced at the Annual Meeting. In addition, final voting results will be published in a current report on Form 8-K that we expect to file within four business days after the Annual Meeting. If final voting results are not available to us in time to file a Form8-K within four business days after the meeting, we intend to file a Form8-K to publish preliminary results and, within four business days after the final results are known to us, file an additional Form8-K to publish the final results. 5 When are stockholder proposals and director nominations due for the next annual meeting? To be considered for inclusion in proxy materials for the 2017 Annual Meeting, your proposal must be submitted in writing by June 27, 2017, to Dextera’s Secretary at 900 Saginaw Drive, Redwood City, California 94063. If you wish to submit a proposal that is not to be included in next year’s proxy materials or nominate a director, you must do so by notifying our Corporate Secretary, in writing, no later than the close of business on September 23, 2017, nor earlier than the close of business on August 24, 2017. However, if our 2017 Annual Meeting is not held between October 21, 2017, and December 22, 2017, then the deadline for notifying our Corporate Secretary, in writing, will be not earlier than the close of business on the ninetieth (90th) day prior to the date of the 2017 Annual Meeting and not later than the close of business on the later of the sixtieth (60th) day prior the date of the 2017 Annual Meeting or, in the event public announcement of the date of the 2017 Annual Meeting was first made by us fewer than seventy (70)days prior to the date of the 2017 Annual Meeting, the close of business on the tenth (10th) day following the date on which we first made a public announcement of the date of the 2017 Annual Meeting. The chairman of the 2017 Annual Meeting may determine, if the facts warrant, that a matter has not been properly brought before the meeting and, therefore, may not be considered at the meeting. Please review our Bylaws, which contain a description of the information required to be submitted as well as additional requirements about advance notice of stockholder proposals and director nominations. What proxy materials are available on the internet? The letter to stockholders, proxy statement and annual report to stockholders are available at www.envisionreports.com/DXTR. How are share numbers presented in this proxy statement as a result of our reverse stock split ? All share numbers in the proxy statement have been adjusted for our 1-for-10 reverse stock split effected in February 2016. Proposal 1 Election Of Directors Dextera’s Board currently consists of seven directors. There are six nominees for director this year. William H. Younger, Jr., who has been a director since August 2000, has declined to stand for reelection to the Board and, as a result, the size of the Board will be reduced to six members effective at the start of the Annual Meeting. Each nominee to be elected and qualified will hold office until the next annual meeting of stockholders and until his successor is elected, or, if sooner, until the director’s death, resignation or removal. The six nominees listed below are currently directors of Dextera and were previously elected by the stockholders of Dextera. Each of the nominees was recommended by the Nominating Committee to the Board for nomination, and nominated by the Board. If elected at the Annual Meeting , each of these six nominees would serve until the 2017 Annual Meeting and until his or her successor is elected and has qualified, or until the director’s death, resignation or removal. Each of these six nominees is submitted for election to the Board on the proxy card. It is our policy to encourage nominees for directors to attend the Annual Meeting. Five of the seven directors then holding office attended in person the Annual Meeting of Stockholders held in January 2016 (one of the directors not attending was not standing for reelection). Directors are elected by a plurality of the votes of the holders of shares present in person or represented by proxy and entitled to vote on the election of directors. The persons named as proxies on the proxy card intend to vote the proxies “FOR ALL” six of Dextera’s nominees named below unless you indicate on the proxy card a vote to “WITHHOLD” your vote with respect to any of these nominees. Cumulative voting is not permitted. In the event that any nominee named below should become unavailable for election as a result of an unexpected occurrence, the proxies will be voted for the election of a substitute nominee or nominees recommended by our Nominating Committee and proposed by the Board. If any such substitute nominee(s) are designated, we will file an amended proxy statement and proxy card that, as applicable, identifies the substitute nominee(s), discloses that such nominee(s) have consented to being named in the revised proxy statement and to serve if elected, and includes biographical and other information about such nominee(s) as required by the rules of the Securities and Exchange Commission. Each nominee named below has agreed to serve if elected, and the Board has no reason to believe that any such nominee will be unable to serve. 6 The brief biographies below include information, as of the date of this proxy statement, regarding the specific and particular experience, qualifications, attributes or skills of each nominee that led the Nominating Committee and the Board to believe that that nominee should serve on the Board. However, each of the members of the may have a variety of reasons why he or she believes a particular person would be an appropriate nominee for the Board, and these views may differ from the views of other members. The Board is pleased to nominate for election as directors the six persons named in this proposal and on the enclosed proxy card. The following is a brief biography of each of our nominees for director and a discussion of the specific experience, qualifications, attributes or skills of each nominee that led the Board to nominate that person as a nominee for director, as of the date of this proxy statement. Name Age 1 Principal Occupation/ Position Held With Dextera Thomas A. Afzal 58 President and Chief Executive Officer of Spinal Kinetics, Inc. / Nominee for Director Michael A. Bates 58 Independent Financial Executive, Angel Investor and Company Advisor / Director and Chairman of the Board Gregory D. Casciaro 59 President and Chief Executive Officer of Cardiac Dimensions / Director R. Michael Kleine 62 President, Chief Executive Officer and Director of Miramar Labs, Inc. / Director Samuel E. Navarro 60 Managing Partner of Gravitas Healthcare, LLC / Director Julian N. Nikolchev 62 President, Chief Executive Officerand Director 1 As of September 30, 2016 Thomas A. Afzal has been a director since January 2015. Mr. Afzal has served as the President and Chief Executive Officer of Spinal Kinetics, Inc., a global medical device company, since co-founding the company in 2003. Mr. Afzal also currently serves as the Chairman of Heart Repair Technologies, Inc., a company he co-founded in September 2008 that develops surgical and percutaneous mitral valve repair systems. He also served as the Chairman of PneumRx, Inc., a company dedicated to developing innovative technologies in treating emphysema, from July 2011 until it was sold to BTG plc (LON:BTG) in January 2015. From 1997 to 2003, Mr. Afzal served as the President and Chief Executive Officer of CardioVention, Inc., a medical device company he founded that was focused on minimal invasive products for cardiovascular surgery. Prior to that, Mr. Afzal servedas the General Manager of the Cardiac Valve Group and Vice President of Sales and Marketing of CardioThoracic Systems, Inc. (formerly NASDAQ:CTSI), a developer of products for beating-heart surgery. Mr. Afzal’s professional experience also includes positions with Krauth Medical GmbH, a privately-held leading European medical device distributor and manufacturer, SulzerMedica, a multi-national medical device company, CarboMedics, a leading developer and manufacturer of mechanical heart valves, and Baxter International Inc. Mr. Afzal also currently serves as a board member of Ivy Sports Medicine and Crosstrees Medical and also served on the board of the College of Business of San Diego State University. Mr. Afzal earned a Bachelor of Science Degree in Business Administration from San Diego State University. Mr. Afzal has extensive chief executive management experience with growth companies, including establishing a significant European business presence, and mergers and acquisitions in the medical device industry. 7 Michael A. Bates was appointed as a director of Dextera in December 2015 and Chairman of the Board in January 2016. Mr. Bates is an independent financial executive, angel investor and company advisor, and was Chief Financial Officer of two public and two private companies in his operating career. From July 2008 until September 2015, Mr. Bates was the consulting Chief Financial Officer of Moximed, Inc., a private medical device company established to treat osteoarthritis. From January 2005 to January 2007, Mr.Bates served as Chief Financial Officer of St. Francis Medical Technologies, Inc., a medical device company, which was acquired by Kyphon Inc. in January 2007. From April 2000 to October 2004, Mr.Bates served as Vice President of Finance and Administration and Chief Financial Officer of Silicon Genetics, a bioinformatics company. From January 1999 to February 2000, Mr.Bates served as Vice President of Finance and Chief Financial Officer of Collagen Aesthetics, Inc., a medical device company. From 1995 to 1998, Mr.Bates served in various financial positions at Penederm,Inc., a dermatology pharmaceutical company, most recently as its Chief Financial Officer. Mr. Bates also serves on the boards of BÂRRX Medical, Inc., a privately-held medical device company, and Satiety, Inc., a privately-held company developing tools to treat obesity. Mr.Bates is a C.P.A., and holds a B.S. in Business Administration from California State University at Hayward and an M.B.A. in Finance from Haas School of Business at the University of California, Berkeley. Mr. Bates has extensive experience in emerging public and private medical device companies as a chief financial officer and in mergers and acquisitions in the medical device industry. Gregory D. Casciaro has been a director since December 2014. He has served as President and Chief Executive Officer of Cardiac Dimensions, a medical device company developing products to treat heart failure since December 2015. Since January 2015 Mr. Casciaro has served as executive chairman of the board of directors of Apama Medical, Inc., a medical device company focused on atrial fibrillation technologies. He has served as a director of QT Vascular Ltd., a medical device company, since 2001. From June 2010 to August 2014, Mr. Casciaro served as the President and Chief Executive Officer of AccessClosure, Inc., a medical device company that was acquired by Cardinal Health, Inc. From September 2004 to December 2009, he was the President, Chief Executive Officer and a director of XTENT, Inc., a medical device company that was acquired by Biosensors International Group, Ltd. Previously, Mr. Casciaro served as the President, Chief Executive Officer and a director of Orquest Inc., a private company manufacturing and selling bio-therapeutic products to the orthopedic market. Mr. Casciaro previously served as a director of AngioDynamics, Inc. and Kerberos Proximal Solutions. Prior to 2001, he was President, Chief Executive Officer and a director at General Surgical Innovations, Inc., a laparoscopic surgical equipment manufacturer that was acquired by United States Surgical, a division of Tyco Healthcare Group, and held executive and management positions at Vascular Intervention, a division of Guidant Corporation, North American Instrument Corporation, and Procter & Gamble Co. Mr. Casciaro graduated from Marquette University with a B.A. in Business Administration. Mr. Casciaro has extensive chief executive management experience with growth companies and in mergers and acquisitions in the medical device industry. R. Michael Kleine has been a director since December 2014. He has served as President, Chief Executive Officer and a director of Miramar Labs, Inc., a leading medical device manufacturer, since February 2014. Previously, Mr. Kleine served as the President and Chief Executive Officer of EndoGastric Solutions, Inc., a medical device manufacturer, from May 2011 to February 2014, where he served as its executive chairman of the board until September 2014. Mr. Kleine also serves as a director of ASLAN Pharmaceuticals Pte. Ltd., a pharmaceutical company, QT Vascular, a medical device company, and BioParadox Inc., a point-of-care biologic treatment company. Prior to EGS, Mr. Kleine served as the President, Chief Executive Officer and as a director of Biosensors International, a company focused on the interventional cardiology and critical care markets, from January 2008 to November 2010. Previously, Mr. Kleine served as the President and Chief Executive Officer of Microvention, Inc., a leading medical device company, until its acquisition by Terumo Corporation, at which point Mr. Kleine served as the President, Chief Executive Officer and chairman of the Microvention Division. Previously, Mr. Kleine served as a partner of Pharos LLC, a company focused on acquiring and developing core technologies, and as President and Chief Executive Officer of each of Thermo Cardiosystems Inc. and Sorin Biomedical Inc., both medical device manufacturers. Mr. Kleine also held numerous leadership roles with Baxter International Inc. Mr. Kleine holds a M.S. from Webster University and a B.A. in biological science from Missouri Valley College. Mr. Kleine has extensive chief executive management experience with growth companies and mergers and acquisitions in the medical device industry. 8 Samuel E. Navarro has been a director since December 2014. Mr. Navarro currently serves as managing partner of Gravitas Healthcare, LLC, a strategic advisory firm he founded in October 2008 that specializes in advising emerging growth medical device companies. Previously, Mr. Navarro served as managing director of Cowen & Co. and head of its medical technology investment banking initiatives. Prior to Cowen, he was at The Galleon Group running the Galleon Healthcare Fund as a senior portfolio manager. Prior to his tenure at The Galleon Group, Mr. Navarro was global head of healthcare investment banking at ING Barings. Mr. Navarro has also held senior medical technology equity research positions at UBS Securities, Furman Selz Inc. and Needham & Company. Mr. Navarro serves as a director of Mela Sciences, Inc., a medical device company, and Derma Sciences, Inc., a tissue regeneration company. Previously, Mr. Navarro served as a director of Artasis, Inc., Fixes-4-Kids, Inc., Photomedex, Inc., Micro Therapeutics, Inc., all medical device companies, and also served as an advisory board member of OrthoPediatrics Corp., a worldwide leader in pediatric orthopedics. Mr. Navarro received an M.B.A. in finance from The Wharton School at the University of Pennsylvania, a M.S. in engineering from Stanford University and a B.S. in engineering from The University of Texas at Austin. Mr. Navarro has extensive experience in the medical device industry and emerging medical device companies as an equity research analyst, an investment banker, a portfolio manager and board member. Julian N. Nikolchev joined Dextera as our President and Chief Executive Officer and Director on October 15, 2015. Mr. Nikolchev brings more than 30 years of medical device experience to Dextera. From 2014 to 2015 he worked as a consultant for several early stage start-up companies, SRI International and NanoDimension, Inc., a Venture Capital firm. He previously served as founder, Chief Executive Officer and Chief Technology Officer of Pivot Medical, a medical device company (now part of Stryker Sports Medicine) from 2007 to 2014, where he was responsible for directing the transition from development enterprise to a full commercial organization with the leading brand in the fastest growing orthopedic market segment. He joined Pivot Medical while serving as a venture partner at Frazier Healthcare Ventures, a venture capital firm where he was a venture partner from 2006 to 2008. Before Frazier, he served as founder, president and Chief Executive Officer of CardioMind (sold to Biosensors International) from 2003 to 2006, and previously as president and Chief Executive Officer of AVAcore Technologies from 2000 to 2003 and as founder and president of Pro*Duct Health, a medical device company (sold to Cytyc) from 1997 to 2000. Prior to Pro*Duct Health, he served as manager of the new venture group at Target Therapeutics from 1991 to 1992, where he subsequently founded Conceptus (sold to Bayer AG in 2014) and served as founder and Chief Technology Officer for many years. Prior to his tenure leading medical device companies, Mr. Nikolchev served in a variety of escalating management positions within engineering organizations. He holds a B.S. and M.S. degrees in Mechanical Engineering from Stanford University and a M.S. degree in Management of Technology from the Massachusetts Institute of Technology. He is the author of numerous papers on technology commercialization and new technology development and an inventor and co-inventor on more than 35 issued or pending patents. Mr. Nikolchev has extensive experience in the medical device industry as a chief executive officer with a record of successfully leading management teams, managing products through the technical development process to commercialization and building successful companies that have been subsequently acquired by larger medical device companies. There are no family relationships among any of our executive officers, directors or nominees. The Board Of Directors Recommends A Vote In Favor Of Each Nominee Named Above. information regarding the board of directors and corporate governance Independence of The Board of Directors As required under The NASDAQ Stock Market (“NASDAQ”) listing standards, a majority of the members of a listed company’s board of directors must qualify as “independent,” as affirmatively determined by the board of directors. The Board consults with Dextera’s counsel to ensure that the Board’s determinations are consistent with relevant securities and other laws and regulations regarding the definition of “independent,” including those set forth in pertinent listing standards of NASDAQ , as in effect from time to time. 9 Consistent with these considerations, after review of all relevant identified transactions or relationships between each nominee and director, or any of his family members, and Dextera, its senior management and its independent auditors, the Board has affirmatively determined that all of the members of our Board and nominees, other than Mr. Nikolchev, are independent within the meaning of the applicable NASDAQ listing standards. In making this determination, the Board found that none of these directors or nominees for director had a material or other disqualifying relationship with Dextera. Mr.Nikolchev does not qualify as an independent director because he is one of our executive officers. Board Leadership Structure The Board has an independent chair, Mr. Bates. The independent chair has authority, among other things, to call and preside over Board meetings, including meetings of the independent directors, to set meeting agendas and to determine materials to be distributed to the Board. Accordingly, the Board Chair has substantial ability to shape the work of the Board. Dextera believes that separation of the positions of Board Chair and Chief Executive Officer reinforces the independence of the Board in its oversight of the business and affairs of Dextera. In addition, Dextera believes that having an independent Board Chair creates an environment that is more conducive to objective evaluation and oversight of management’s performance, increasing management accountability and improving the ability of the Board to monitor whether management’s actions are in the best interests of Dextera and its stockholders. As a result, Dextera believes that having an independent Board Chair can enhance the effectiveness of the Board as a whole. Role of the Board in Risk Oversight One of the Board’s key functions is informed oversight of Dextera’s risk management process. The Board does not have a standing risk management committee, but rather administers this oversight function directly through the Board as a whole, as well as through various Board standing committees that address risks inherent in their respective areas of oversight. In particular, our Board is responsible for monitoring and assessing strategic risk exposure, including a determination of the nature and level of risk appropriate for Dextera. Our Audit Committee has the responsibility to consider and discuss our major financial risk exposures and the steps our management has taken to monitor and control these exposures, including guidelines and policies to govern the process by which risk assessment and management is undertaken. The Audit Committee also monitors compliance with legal and regulatory requirements, in addition to oversight of the performance of our internal audit function. Our Compensation Committee assesses and monitors whether any of our compensation policies and programs has the potential to encourage excessive risk-taking. Both the Board as a whole and the various standing committees receive periodic reports from management, as well as incidental reports as matters may arise. It is the responsibility of the committee chairs to report findings regarding material risk exposures to the Board as quickly as possible. The Board Chair has responsibility for coordinating between the Board and management with regard to the determination and implementation of responses to any problematic risk management issues. Meetings of The Board of Directors The Board met 32 times during the last fiscal year. Each incumbent Board member attended 75% or more of the aggregate number of meetings of the Board and of the committees on which he served, held during the portion of the last fiscal year for which he was a director or committee member. As required under applicable NASDAQ listing standards, in fiscal 2016, Dextera’s independent directors met in regularly scheduled executive sessions at which only independent directors were present. Information Regarding Committees of the Board of Directors The Board has a standing Audit Committee, Compensation Committee and Nominating Committee. The following table provides membership and meeting information for fiscal 2016 for each of the Board standing committees: Name Audit Compensation Nominating 1 Thomas A. Afzal2 X* Michael A. Bates3 X* Gregory D. Casciaro X R. Michael Kleine X 10 Name Audit Compensation Nominating 1 William P. Moffitt, III4 X Samuel E. Navarro X Gary S. Petersmeyer5 X John Simon, Ph.D. 6 X William H. Younger, Jr.7 X X Total meetings in fiscal 2016 8 2 0 * Committee Chairperson 1 The Nominating Committee was established in August 2016, with Messrs. Bates, Kleine and Younger as members. 2 Mr. Afzal joined the Board and the Compensation Committee on January 29, 2016. 3 Mr. Bates joined the Board and Audit Committee on December 11, 2015. 4 Mr. Moffitt ceased to be a director and member of the Compensation Committee on January 29, 2016. 5 Mr. Petersmeyer resigned as a director on November 27, 2015. 6 Dr. Simon resigned as a director on December 9, 2015. 7 Mr. Younger ceased to be a member of the Compensation Committee on January 29, 2016. Below is a description of each of these standing committees of the Board. Each of these committees has authority to engage legal counsel or other experts or consultants, as it deems appropriate to carry out its responsibilities. The Board has determined that each member of each committee meets the applicable NASDAQ rules and regulations regarding “independence” and that each member is free of any relationship that would impair his or her individual exercise of independent judgment with regard to Dextera. Audit Committee The Audit Committee of the Board oversees our corporate accounting and financial reporting process. For this purpose, the Audit Committee performs several functions. The Audit Committee:evaluates the performance of and assesses the qualifications of the independent registered public accounting firm; determines and approves the engagement of the independent registered public accounting firm; determines whether to retain or terminate the existing independent registered public accounting firm or to appoint and engage a new independent registered public accounting firm; reviews and approves the retention of the independent registered public accounting firm to perform any proposed permissible non-audit services; monitors the rotation of partners of the independent registered public accounting firm on our audit engagement team as required by law; oversees and assesses the independence of the auditors; reviews with management financial information and earnings guidance provided to analysts and issued in press releases; confers with management and the independent registered public accounting firm regarding the effectiveness of internal controls over financial reporting; establishes procedures, as required under applicable law, for the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls or auditing matters and the confidential and anonymous submission by employees of concerns regarding questionable accounting or auditing matters; reviews with management and the independent registered public accounting firm our major financial risk exposures; reviews with the independent registered public accounting firm, and management if appropriate, any management or internal control letter issued by the independent registered public accounting firm, including any response thereto by management; periodically meets in separate sessions with the independent registered public accounting firm and management to discuss matters that any such party believes should be discussed privately with the Audit Committee; reviews with counsel, the independent registered public accounting firm and management any significant regulatory, other legal or any accounting initiatives or matters that may have a material impact on our financial statements, compliance programs or policies; reviews the results of management’s efforts to monitor compliance with the law and our Code of Business Conduct and Ethics; investigates any matter brought to the attention of the Audit Committee; prepares the report to be included in our annual proxy statement; reviews and assesses the adequacy of the Audit Committee’s Charter each year; and meets to review our annual audited financial statements and quarterly financial statements with management and the independent registered public accounting firm, including reviewing our disclosures under “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 11 Our Board annually reviews the NASDAQ listing standards definition of independence for Audit Committee members and has determined that all of the members of our Audit Committee are independent (as independence is currently defined in Rule5605(c)(2)(A)(i) and (ii)of the NASDAQ listing standards). Our Audit Committee charter can be found on our corporate website at www.dexterasurgical.com. The Audit Committee is currently composed of Messrs. Bates, Navarro and Younger. The Board has determined that Mr. Navarro qualifies as an “audit committee financial expert,” as defined in the applicable U.S. Securities and Exchange Commission, or the “SEC,” rules. The Board made a qualitative assessment of Mr.Navarro’s level of knowledge and experience based on a number of factors, including his formal education and experience as an investment banker. Report of the Audit Committee of the Board of Directors1 The Audit Committee has reviewed and discussed the audited financial statements for the fiscal year ended June 30, 2016, with management of Dextera Surgical Inc. The Audit Committee has discussed with the independent registered public accounting firm the matters required to be discussed by Auditing Standard No . 16, Communications with Audit Committees , as adopted by the Public Company Accounting Oversight Board (“PCAOB”). The Audit Committee has also received the written disclosures and the letter from the independent registered public accounting firm required by applicable requirements of the PCAOB regarding the independent accountants’ communications with the audit committee concerning independence, and has discussed with the independent registered public accounting firm the accounting firm’s independence. Based on the foregoing, the Audit Committee has recommended to the Board of Directors that the audited financial statements be included in Dextera Surgical Inc.’s Annual Report on Form 10-K for the fiscal year ended June 30, 2016. Michael A. Bates Samuel E. Navarro William H. Younger, Jr. 1 The material in this report is not “soliciting material,” is not deemed “filed” with the Commission and is not to be incorporated by reference in any filing of Dextera under the Securities Act or the Exchange Act, whether made before or after the date hereof and irrespective of any general incorporation language in any such filing. Compensation Committee The Compensation Committee is currently composed of Messrs. Afzal, Casciaro and Kleine. All of the members of the Compensation Committee are independent (as independence is currently defined in Rule5605(a)(2) of the NASDAQ listing standards). Our Compensation Committee charter can be found on our corporate website at www. Dextera.com. The Compensation Committee reviews, modifies (as needed) and approves our overall compensation strategy and policies. In fulfilling these duties, the Compensation Committee is responsible for: reviewing and approving corporate performance goals and objectives relevant to the compensation of our executive officers and other senior management, as appropriate; evaluating and recommending to the Board for approval the compensation plans and programs advisable for us, as well as evaluating and recommending to the Board for approval the modification or termination of existing plans and programs; establishing policies with respect to equity compensation arrangements; and reviewing and approving the terms of any employment agreements and/or severance arrangements for our executive officers. The Compensation Committee also is responsible for recommending to the Board for determination and approval the compensation and other employment terms of our Chief Executive Officer, and is charged with evaluating the Chief Executive Officer’s performance in light of relevant corporate performance goals. The Compensation Committee:recommends to the Board for determination and approval the compensation and other terms of employment of the other executive officers; reviews and recommends to the Board the type and amount of compensation to be paid or awarded to Board members; administers and recommends to the Board the adoption, amendment and termination of, our benefit plans; reviews and establishes appropriate insurance coverage for our directors and executive officers; reviews and assesses its own performance at least annually; and reviews and assesses the adequacy of the Compensation Committee Charter, and recommends any proposed changes to the Board for its consideration. 12 Compensation Committee Processes and Procedures Typically, our Compensation Committee meets at least four times annually and with greater frequency if necessary. The agenda for each meeting is usually developed by the Chair of the Compensation Committee, in consultation with the Chief Executive Officer. The Compensation Committee meets regularly in executive session. However, from time to time, various members of management and other employees as well as outside advisors or consultants may be invited by the Compensation Committee to make presentations, provide financial or other background information or advice or otherwise participate in Compensation Committee meetings. The Chief Executive Officer may not participate in or be present during any deliberations or determinations of the Compensation Committee regarding his compensation or individual performance objectives. The charter of the Compensation Committee grants the Compensation Committee full access to all our books, records, facilities and personnel, as well as authority to obtain, at our expense, advice and assistance from internal and external legal, accounting or other advisors and consultants and other external resources that the Compensation Committee considers necessary or appropriate in the performance of its duties. In particular, the Compensation Committee has the sole authority to retain compensation consultants to assist in its evaluation of executive and director compensation, including the authority to approve the consultant’s reasonable fees and other retention terms.The Committee may form and delegate authority to subcommittees as appropriate, including, but not limited to, a subcommittee composed of one or more members of the Board to grant stock awards under Dextera’s equity incentive plans to persons who are not:(a) “Covered Employees” under Section 162(m) of the Internal Revenue Code of 1986, as amended, or the “Code”; (b) individuals with respect to whom Dextera wishes to comply with Section 162(m) of the Code; or (c) then subject to Section 16 of the Securities Exchange Act of 1934, as amended.The operation of the Compensation Committee is subject to the Bylaws of Dextera as in effect from time to time and Section 141 of the Delaware General Corporation Law.Pursuant to the Charter of the Compensation Committee, the Compensation Committee has the authority to determine the compensation of our executive officers other than the Chief Executive Officer; with respect to the Chief Executive Officer, Compensation Committee recommends to the Board the compensation of the Chief Executive Officer, and the Board approves the compensation of the Chief Executive Officer taking into account the recommendation of the Compensation Committee.Historically, the Compensation Committee has made most significant determinations as to adjustments to annual compensation, bonus and equity awards and new performance objectives at one or more meetings held during the first quarter of the fiscal year. However, the Compensation Committee also considers matters related to individual compensation, such as compensation for new executive hires, as well as high-level strategic issues, such as the efficacy of our compensation strategy, potential modifications to that strategy and new trends, plans or approaches to compensation, at various meetings throughout the year. Generally, the Compensation Committee’s process comprises two related elements: the determination of compensation levels; and the establishment of performance objectives for the current year. For executives other than the Chief Executive Officer, the Compensation Committee solicits and considers evaluations and recommendations submitted to the Committee by the Chief Executive Officer. In the case of the Chief Executive Officer, the performance evaluation is conducted by the Compensation Committee, which determines any adjustments to recommend regarding his compensation as well as awards to be granted. Generally, as part of the annual performance and compensation review of the Chief Executive Officer, the Compensation Committee formally requests and considers a fact-focused self assessment by the Chief Executive Officer. For all executives, as part of its deliberations, the Compensation Committee may review and consider, as appropriate, materials such as financial reports and projections, operational data, tax and accounting information, tally sheets that set forth the total compensation that may become payable to executives in various hypothetical scenarios, executive and director stock ownership information, company stock performance data, analyses of historical executive compensation levels and current company-wide compensation levels and recommendations of a compensation consultant including analyses of executive compensation paid at other companies identified by the consultant. 13 Executive compensation for fiscal 2016 was based upon the determinations and recommendations of the Compensation Committee after considering the information provided to the Compensation Committee, including our financial and operating performance, the alignment of the interests of our executive officers and stockholders, compensation at companies that the Compensation Committee considers to be comparable to usand our ability to attract and retain qualified individuals. The Compensation Committee also considered our corporate goals, which are reviewed by the Compensation Committee and the Board, and, subject to their input, approved by the Board. For executive compensation decisions in fiscal 2016, including decisions relating to the grant of stock options to executive officers, the Compensation Committee considered the recommendations of Dr.Hausen, our Chief Executive Officer, with respect to other executive officers. In determining executive officer compensation recommendations, the Compensation Committee engaged Radford, a compensation consulting firm and part of the Aon Hewitt Company, to provide data and analysis for executive and equity compensation. Our Compensation Committee selected Radford based on its recognized status as a leading global provider of compensation intelligence and consulting services to companies in the technology and medical device sectors. In fiscal 2014, Radford provided competitive compensation data and input that the Compensation Committee considered still current and useful in determining the fiscal 2016 equity awards and the fiscal 2016 base salaries and bonus opportunity for executive officers. Among other things, Radford provided competitive compensation data for purposes of benchmarking our equity grant values and targets, our bonus targets and structure, our total direct compensation, our target incentive opportunities and our base salaries and target total cash compensation. Other than Dr.Hausen and Mr. Newell, no other executive officers participated in the recommendation of the amount or form of named executive officer compensation in or with respect to fiscal 2016. A similar process was undertaken in establishing fiscal 2017 base salaries. The specific determinations of the Compensation Committee with respect to executive compensation for fiscal 2016 are described in greater detail in the Executive Compensation section of this proxy statement. Nominating Committee The Nominating Committee is currently composed of Messrs. Messrs. Bates, Kleine and Younger. The Nominating Committee of the Board is responsible for:identifying, reviewing and evaluating candidates to serve on the Board, including consideration of any potential conflicts of interest as well as applicable independence and experience requirements; reviewing, evaluating and considering the recommendation for nomination of incumbent directors for reelection to the Board; monitoring the size of the Board; recommending to the Board for selection candidates to the Board; considering recommendations for Board nominees and proposals submitted by our stockholders; establishing any policies, requirements, criteria and procedures, including policies and procedures to facilitate stockholder communications with the Board of Directors; recommending to the Board appropriate action on any such proposal or recommendation; making any disclosures required by applicable law in the course of exercising its authority; and reviewing and assessing the adequacy of the Nominating Committee’s charter. Our Nominating Committee charter can be found on our corporate website at www.dexterasurgical.com. All members of the Nominating Committee are independent (as independence is currently defined in Rule5605(a)(2) of the NASDAQ listing standards). The Nominating Committee believes that candidates for director should have certain minimum qualifications, including being able to read and understand basic financial statements, being over 21years of age and having the highest personal integrity and ethics. The Nominating Committee also intends to consider such factors as possessing relevant expertise upon which to be able to offer advice and guidance to management, having sufficient time to devote to our affairs, demonstrated excellence in his or her field, having the ability to exercise sound business judgment and having the commitment to rigorously represent the long-term interests of our stockholders. However, the Nominating Committee retains the right to modify these qualifications from time to time. Candidates for director nominees are reviewed in the context of the current composition of the Board, our operating requirements and the long-term interests of stockholders. In conducting this assessment, the Nominating Committee considers diversity, experience, skills and such other factors as it deems appropriate given the Board’s and our current needs, to maintain a balance of knowledge, experience and capability. In the case of incumbent directors whose terms of office are set to expire, the Nominating Committee also reviews each of such director’s overall service to us during their term, including level of participation, quality of performance and any other relationships and transactions that might impair such director’s independence. In the case of new director candidates, the Nominating Committee also determines whether the nominee must be, and whether the nominee is, independent under applicable NASDAQ and SEC requirements, which determination is based upon applicable NASDAQ listing standards, applicable SEC rules and regulations and the advice of counsel, if necessary. The Nominating Committee may use its network of contacts to compile a list of potential candidates, but may also engage, if it deems appropriate, a professional search firm. The Nominating Committee conducts any appropriate and necessary inquiries into the backgrounds and qualifications of possible candidates after considering the function and needs of the Board. The Nominating Committee meets to discuss and consider such candidates’ qualifications and then selects nominees for recommendation to the Board by majority vote. To date, the Nominating Committee has not paid a fee to any third party to assist in the process of identifying or evaluating director candidates. The Nominating Committee did not received any director nominees from a stockholder or stockholders who are not members of our Board or management; however, in September 2015 Broadfin Capital LLC, a significant stockholder, notified Dextera that it intended to solicit proxies in opposition to Dextera’s slate of directors for the 2015 annual meeting of stockholders and solicit proxies to elect Kevin Kotler, Thomas A. Afzal, Gregory D. Casciaro, Richard M. Ferrari, R. Michael Kleine, Paul Molloy, Samuel E. Navarro and Jeffrey A. Templer as directors. Broadfin Capital LLC ultimately did not launch this proxy contest after Dextera agreed to add Mr. Afzal to its recommended slate of directors. 14 The Nominating Committee will consider director candidates recommended by stockholders. The Nominating Committee does not intend to alter the manner in which it evaluates candidates, including the minimum criteria set forth above, based on whether or not the candidate was recommended by a stockholder. Stockholders who wish to recommend individuals for consideration by the Nominating Committee to become nominees for election to the Board may do so by delivering a written recommendation to the Nominating Committee at the following address: 900 Saginaw Drive, Redwood City, California 94063. Submissions must include the full name of the proposed nominee, a description of the proposed nominee’s business experience for at least the previous five years, complete biographical information, and a description of the proposed nominee’s qualifications as a director. Any such submission must be accompanied by the written consent of the proposed nominee to be named as a nominee and to serve as a director if elected. Dextera does not have a formal policy regarding board diversity; however, diversity is typically one of a number of factors that the Nominating Committee takes into account in identifying nominees, and the Nominating Committee believes that it is important that the Board members represent diverse viewpoints. Stockholder Communications With The Board Of Directors Stockholders wishing to communicate with the Board or an individual director may send a written communication addressed as follows: Board Communication, 900 Saginaw Drive, Redwood City, CA 94063. Any communication sent must state the number of shares owned by the stockholder making the communication. The Chief Financial Officer will review each communication and will forward such communication to the Board or to any individual director to whom the communication is addressed. Code of Business Conduct and Ethics The Board adopted the Dextera Surgical Inc. Code of Business Conduct and Ethics that applies to all officers, directors and employees. The Code of Business Conduct and Ethics is available on our website at www.dexterasurgical.com. If we make any substantive amendments to the Code of Business Conduct and Ethics or grant any waiver from a provision of the Code to any executive officer or director, we will promptly disclose the nature of the amendment or waiver on our website in lieu of filing a Form 8-K. 15 Proposal 2 Advisory Vote on Executive Compensation At the 2013Annual Meeting of Stockholders, our stockholders indicated their preference that Dextera solicit a non-binding advisory vote on the compensation of the named executive officers, commonly referred to as a “say-on-pay vote,” every year. The Board has adopted a policy that is consistent with that preference. This vote is not intended to address any specific item of compensation, but rather the overall compensation of Dextera’s named executive officers and the philosophy, policies and practices described in this proxy statement. The compensation of Dextera’s named executive officers subject to the vote is disclosed in compensation tables and the related narrative disclosure contained in this proxy statement. As discussed in those disclosures, Dextera believes that its compensation policies and decisions are focused on pay-for-performance principles and strongly aligned with our stockholders’ interests, consistent with current market practices . Compensation of Dextera’s named executive officers is designed to enable Dextera to attract and retain talented and experienced executives to lead Dextera successfully in a competitive environment. Last year our stockholders approved the disclosure of the fiscal 2015 compensation of our named executive officers as disclosed in last year’s proxy statement by a vote of over 95% (excluding abstentions) of those voting, which our Compensation Committee viewed to be a strong endorsement of our compensation practices; accordingly, our Compensation Committee continued its philosophy, policies and practices consistent with the previous year. The Board is asking the stockholders to indicate their support for the compensation of Dextera’s named executive officers as described in this proxy statement by casting a non-binding advisory vote “FOR” the following resolution: “RESOLVED, that the compensation paid to Dextera’s named executive officers, as disclosed pursuant to Item 402 of Regulation S-K, including the compensation tables and narrative discussion, is hereby APPROVED.” Because the vote is advisory, it is not binding on the Board or Dextera. Nevertheless, the views expressed by the stockholders, whether through this vote or otherwise, are important to management and the Board and, accordingly, the Board and the Compensation Committee intend to consider the results of this vote in making determinations in the future regarding executive compensation arrangements. Advisory approval of this proposal requires the vote of the holders of a majority of the shares cast at the Annual Meeting, including abstentions. The Board Of Directors Recommends A Vote In Favor Of Proposal 2 16 Proposal 3 Ratification of Selection of Independent Registered Public Accounting Firm The Audit Committee of the Board has selected BDO USA, LLP as Dextera’s independent registered public accounting firm for the fiscal year ending June 30, 2017, and has further directed that management submit the selection of independent registered public accounting firm for ratification by the stockholders at the Annual Meeting. BDO USA, LLP audited Dextera’s financial statements for each of the last two fiscal years. Representatives of BDO USA, LLP are expected to be present at the Annual Meeting. They will have an opportunity to make a statement if they so desire and will be available to respond to appropriate questions. Neither Dextera’s Bylaws nor other governing documents or law require stockholder ratification of the selection of BDO USA, LLP as Dextera’s independent registered public accounting firm. However, the Audit Committee of the Board is submitting the selection of BDO USA, LLP to the stockholders for ratification as a matter of good corporate practice. If the stockholders fail to ratify the selection, the Audit Committee of the Board will reconsider whether or not to retain that firm. Even if the selection is ratified, the Audit Committee of the Board in its discretion may direct the appointment of different independent auditors at any time during the year if they determine that such a change would be in the best interests of Dextera and its stockholders. The affirmative vote of the holders of a majority of the shares present in person or represented by proxy and cast (including abstentions) at the Annual Meeting will be required to ratify the selection of BDO USA, LLP . Abstentions will be counted toward the tabulation of votes on proposals presented to the stockho lders and will have the same effect as negative votes. Broker non-votes are counted towards a quorum, but are not counted for any purpose in determining whether this matter has been approved. The Board Of Directors Recommends A Vote In Favor Of Proposal 3 . Principal Accountant Fees and Services The following table represents aggregate fees billed to Dextera for fiscal years ended June 30, 2017, and June 30, 2016, by our independent registered public accounting firm for professional services rendered. Fiscal Year Ended 6 5 (in thousands) Audit Fees1 $ $ Audit-related Fees (specifically describe audit-related fees incurred) – – Tax Fees (specifically describe tax fees incurred) – – All Other Fees (specifically describe all other fees incurred) – – Total Fees $ $ 248,000 1 “Audit fees” are fees for professional services for the audit of our financial statements included in Form 10-K and review of financial statements included in Form 10-Qs, assistance with registration statements filed with the SEC and for services that are normally provided in connection with statutory and regulatory filings or engagements. Our Audit Committee pre-approved all services provided by our independent registered public accounting firm for the fiscal years ended June 30, 2016 and 2015. The Audit Committee has determined that the rendering of the services other than audit services by BDO USA, LLP is compatible with maintaining the principal accountant’s independence. 17 In connection with the audit of the fiscal 2016 financial statements, Dextera entered into an engagement agreement with BDO USA, LLP which sets forth the terms by which BDO USA, LLP will perform audit services for Dextera. Pre-Approval Policies and Procedures The Audit Committee pre-approves all audit and non-audit services rendered by our independent registered public accounting firm. Pre-approval also may be given as part of the Audit Committee’s approval of the scope of the engagement of the independent registered public accounting firm or on an individual explicit case-by-case basis before the independent registered public accounting firm is engaged to provide each service. The Audit Committee Charter permits the Audit Committee to delegate pre-approval authority to one or more individuals, provided that any such individual report any such pre-approvals to the full Audit Committee at its next scheduled meeting. Proposal 4 aPPROVAL OF 6 EQUITY INCENTIVE PLAN , AS AMENDED Overview The 2016 Equity Incentive Plan was originally adopted by our board of directors on November 30, 2015, and by our stockholders on January 29, 2016. The 2016 Equity Incentive Plan, as amended to increase the share reserve under the plan by 500,000 shares and make other technical revisions or otherwise non-material revisions, was adopted by our board of directors on August 24, 2016, subject to stockholder approval. In this Proposal 4, our board of directors is requesting stockholder approval of the 2016 Equity Incentive Plan, as so amended, which as so amended is referred to as the “2016 Plan.” Why we are asking our stockholders to approve the 2016 Plan Equity awards have been historically and, we believe, will continue to be, an integral component of our overall compensation program for all of our employees and directors. Approval of the 2016 Plan will allow us to continue to grant stock options and other equity awards at levels we determine to be appropriate in order to attract new employees and directors, retain our existing employees and directors and to provide incentives for such persons to exert maximum efforts for our success and ultimately increase stockholder value. The 2016 Plan allows us to continue to utilize a broad array of equity incentives with flexibility in designing equity incentives, including traditional stock option grants, stock appreciation rights, restricted stock awards, restricted stock unit awards, other stock awards and performance stock awards. We believe it is critical for our long-term success that the interests of our employees and directors are tied to our success as “owners” of our business. The equity incentive programs we have in place have worked to build stockholder value by attracting and retaining talented employees and directors. In some circumstances we may also grant stock options to consultants to provide incentives for such consultants to exert maximum efforts for our success. We believe we must continue to offer a competitive equity compensation packages in order to retain and motivate the talent necessary for our continued growth and success. We carefully monitor the equity compensation and equity holdings of our employees, directors and consultants as well as the type of equity awards we grant to ensure these awards continue to provide incentives for the recipients to work towards our success. Traditionally, stock options have been the primary focus of our equity program. The potential value of stock options is realized only if our share price increases, and so stock options provide a strong incentive for individuals to work to build stockholder value and are most attractive to individuals who share our objectives and goals. If our request to approve the 2016 Plan is approved by our stockholders, we will have approximately 564,043 shares available for grant after the Annual Meeting. This pool size is necessary to provide sufficient reserved shares for the level of grants that will attract, retain and motivate employees and other participants. 18 In addition, the 2016 Plan retains its provisions that are designed to protect our stockholders’ interests and to reflect corporate governance best practices including: ● Stockholder approval is required for repricing. Neither the Board nor any committee may reduce the exercise, purchase or strike price of any outstanding option or stock appreciation right under the 2016 Plan, or cancel any outstanding option or stock appreciation right that has an exercise price or strike price greater than the then-current fair market value of the stock in exchange for cash or other awards under the plan, without stockholder approval. ● Limit on director compensation. The 2016 Plan contains an annual limit on director compensation (both cash and equity-based) to reflect our commitment to current best practices in corporate governance. ● No evergreen provision. The 2016 Plan does not contain an “evergreen” feature pursuant to which the shares authorized for issuance under the 2016 Plan can be automatically replenished. ● No automatic single trigger vesting. The 2016 Plan does not provide for automatic single trigger vesting on a change in control. Stockholder approval of the 2016 Plan will not affect any awards that are already outstanding under the 2016 Equity Incentive Plan as currently in effect. We manage our long-term stockholder dilution by limiting the number of equity incentive awards granted annually. The Board monitors our annual stock award burn rate, dilution and overhang, amoung other factors, in its efforts to maximize stockholders’ value by granting what, in the Board’s judgment, are the appropriate number of equity incentive awards necessary to attract, reward and retain employees, consultants and directors. The table below illustrates our burn rate, dilution and overhang for the past three fiscal years with details of each calculation noted below the table. Fiscal 2016 Fiscal 201 5 Fiscal 2014 Burn Rate (1) 14% 3% 3% Dilution (2) 13% 10% 3% Overhang (3) 13% 3% 2% Burn Rate is (number of shares subject to equity awards granted during a fiscal year)/weighted average number of shares of common stock outstanding for that fiscal year. Dilution is (number of shares subject to equity awards + number of shares available for future awards at the end of the fiscal year)/(number of shares of common stock outstanding at the end of the fiscal year + number of shares subject to equity awards + number of shares available for future awards). Overhang is (number of shares subject to equity awards at the end of the fiscal year)/(number of shares outstanding at the end of the fiscal year + number of shares subject to equity awards + number of shares available for future awards). 19 Approval of the 2016 Plan by our stockholders will also constitute approval of terms and conditions set forth therein that will permit us to grant stock options and performance-based stock awards under the 2016 Plan that may qualify as “performance-based compensation” within the meaning of Section162(m) of the Code. Section162(m) of the Code disallows a deduction to any publicly held corporation and its affiliates for certain compensation paid to “covered employees” in a taxable year to the extent that compensation to a covered employee exceeds $1 million. However, some kinds of compensation, including qualified “performance-based compensation,” are not subject to this deduction limitation. For compensation awarded under a plan to qualify as “performance-based compensation” under Section162(m) of the Code, among other things, the following terms must be disclosed to and approved by the stockholders before the compensation is paid: (i)a description of the employees eligible to receive such awards; (ii)a per-person limit on the number of shares subject to stock options and performance-based stock awards, and the amount of cash subject to performance-based cash awards, that may be granted to any employee under the plan in any year; and (iii)a description of the business criteria upon which the performance goals for performance-based awards may be granted (or become vested or exercisable). Accordingly, we are requesting that our stockholders approve the 2016 Plan, which includes terms regarding eligibility for awards, annual per-person limits on awards and the business criteria for performance-based awards granted under the 2016 Plan (as described in the summary below). We believe it is in the best interests of the company and our stockholders to preserve the ability to grant “performance-based compensation” under Section162(m) of the Code in the future. However, in certain circumstances, we may determine to grant compensation to covered employees that will not qualify as “performance-based compensation” for purposes of Section162(m) of the Code. Moreover, even if we intend to grant compensation that qualifies as “performance-based compensation” for purposes of Section162(m) of the Code, we cannot guarantee that such compensation ultimately will be deductible by us. If this Proposal 4 is approved by our stockholders, the 2016 Plan will become effective upon the date of the Annual Meeting. In the event that our stockholders do not approve this Proposal 4, the 2016 Plan as amended will not become effective and the 2016 Equity Incentive Plan will continue in its current form. This will create serious constraints on our ability to use equity-based compensation to attract, retain and motivate our employees in what is an extremely competitive hiring environment. Information Regarding Our Equity Incentive Program The following table provides certain additional information regarding our equity incentive program as of the record date for the Annual Meeting. As of September 30, 2016 Total Shares Subject to Outstanding Stock Options Total Shares Subject to Outstanding Full Value Awards Total Common Stock Outstanding on the Record Date Closing Price of Common Stock as Reported on NASDAQ Global Market on the Record Date $ Weighted-Average Exercise Price of Outstanding Stock Options $ Weighted-Average Remaining Term of Outstanding Stock Options (years) Total Shares Available for Grant under the 2016 Plan Total Shares Available for Grant under Other Equity Plans - The following table provides certain information regarding the activity related to our equity incentive plans for fiscal year 2016 (ended June 30, 2016). Fiscal Year201 6 Stock Options Granted Full Value Awards Granted Stock Options Cancelled Full Value Awards Cancelled - Weighted-Average Common Stock Outstanding In this Proposal 4, stockholders are requested to approve the 2016 Plan. The affirmative vote of the holders of a majority of the votes cast at the Annual Meeting will be required to approve the adoption of the 2016 Plan. 20 Description of 2016 Plan The material features of the 2016 Plan are outlined below. This summary is qualified in its entirety by reference to the complete text of the 2016 Plan. Stockholders are encouraged to read the actual text of the 2016 Plan, which is appended to this proxy statement as filed with the SEC as Appendix A and may be accessed from the SEC’s website at www.sec.gov. Purpose . The 2016 Plan is critical to our ongoing effort to build stockholder value through attracting, retaining and motivating employees, directors and consultants. We are seeking approval of the 2016 Plan to provide for the shares necessary so that we can ensure that we have the most qualified, motivated employees possible to help us move the Company’s programs forward. Stock Awards . The 2016 Plan provides for the grant of incentive stock options, or ISOs, nonstatutory stock options, or NSOs, stock appreciation rights, restricted stock awards, restricted stock unit awards, performance-based stock awards, and other forms of equity compensation, or collectively, stock awards, as well as performance cash awards, all of which may be granted to employees, including officers, non-employee directors and consultants of us and our affiliates, except that ISOs may be granted only to our employees (including officers) and employees of our affiliates. Additionally, the 2016 Plan provides for the grant of performance cash awards. As of September 30, 2016, approximately 49 employees, no consultants and our five non-employee directors are eligible to participate in the 2016 Plan Share Reserve . The aggregate number of shares of our common stock that may be issued pursuant to stock awards under the 2016 Plan will not exceed 1,615,512 shares, which number is the sum of (i) five hundred thousand (500,000) shares being requested pursuant to this Proposal 4, plus (ii) the six hundred thousand (600,000) shares originally reserved under the 2016 Equity Incentive Plan, plus (iii) the number of shares subject to outstanding stock awards that were granted under the 2005 Equity Incentive Plan that, from and after its expiration date in October 2015, expire or terminate for any reason prior to exercise or settlement or are forfeited because of the failure to meet a contingency or condition required to vest such shares, if any, as such shares become available from time to time. The maximum number of shares that may be issued upon the exercise of ISOs under our 2016 Plan is one million one hundred thousand (1,100,000) shares. If a stock award granted under the 2016 Plan or any portion thereof, expires or otherwise terminates without all of the shares covered by the stock award having been issued or is settled in cash rather than in shares, such expiration, termination or settlement will not reduce or otherwise offset the number of shares available for issuance under the 2016 Plan. Additionally, shares issued pursuant to stock awards granted under the 2016 Plan that are forfeited back to or repurchased by us because of the failure to vest, as well as shares reacquired by us as consideration for the exercise or purchase price of a stock award or to satisfy tax withholding obligations related to a stock award, will become available again for issuance under the 2016 Plan. Section162(m) Limits . No person may be granted stock awards covering more than 200,000 shares of our common stock under our 2016 Plan during any calendar year pursuant to stock options, stock appreciation rights and other stock awards whose value is determined by reference to an increase over an exercise or strike price of at least 100% of the fair market value on the date the stock award is granted. Additionally, no person may be granted in a calendar year a performance stock award covering more than 200,000 shares or a performance cash award having a maximum value in excess of $1,000,000. Such limitations are designed to help assure that any deductions to which we would otherwise be entitled with respect to such awards will not be subject to the $1,000,000 limitation on the income tax deductibility of compensation paid to any covered executive officer imposed by Section162(m) of the Code. Limitation on Grants to Non-Employee Directors . The maximum number of shares subject to stock awards granted to any non-employee director during any one calendar year, taken together with any cash fees paid to such non-employee director during the calendar year, may not exceed $300,000 in total value. Such total value is calculated based on the grant date fair value of such stock awards for financial reporting purposes and excluding the value of any dividend equivalent payments paid pursuant to any stock award granted in a previous calendar year. 21 Administration.
